Citation Nr: 0701394	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-22 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan



THE ISSUE

Entitlement to service connection for a claimed bilateral 
foot disorder including any due to claimed degenerative 
arthritis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1962 to 
July 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO rating decision.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is not shown to have manifested complaints or 
findings referable to a foot disorder in service or for many 
years after service.  

3.  The veteran is first shown to have been diagnosed in 
September 2000 with disabling forefoot pain but arthritis of 
either foot is not shown.  

4.  The currently demonstrated bilateral great toe bunions 
and clawtoe deformities of second toes are not shown to be 
due to any event or incident of the veteran's period of 
active duty.  



CONCLUSION OF LAW

The veteran's bilateral foot disability including great toe 
bunions and clawtoe deformities of second toes and any due to 
claimed degenerative arthritis is not due to disease of 
injury that was incurred in or aggravated by active service; 
nor may arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107, 7104 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In January 2003, prior to the rating decision on appeal, the 
RO sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the February 2003 rating decision on appeal.  

The Board accordingly finds that she has received sufficient 
notice of the information and evidence needed to support her 
claim and has been afforded ample opportunity to submit such 
information and evidence.  

The January 2003 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The January 2003 letter advised the veteran that VA would 
make reasonable efforts to obtain records on the veteran's 
behalf such as medical records, employee records or records 
from other Federal agencies. 

The January 2003 letter also asked the veteran to provide the 
necessary contact information and authorization for VA to 
contact any other entities having pertinent evidence for 
inclusion in the record.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  

However, even if the VCAA notice requirements were provided 
to the veteran after the rating action on appeal the Board 
notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence. 
 
Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the December 2002 and 
December 2003 letters advised the veteran of the second and 
third Dingess elements (existence of a disability and 
connection between the veteran's service and that 
disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the veteran of these 
elements, but the Board finds that the omission is harmless.  

The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  
The RO requested all relevant documentation provided by the 
veteran and received either documentation or a negative 
response.  

The veteran's service medical and post-service VA medical 
records have been associated with the claims file.  The 
veteran's service representative asserts that additional 
service medical treatment records may exist that may support 
the veteran's claim, and asks the Board to remand the case to 
the RO so that such records may be pursued.  

However, the Board has reviewed the service medical records 
on file and finds that they appear to be complete.  There is 
no indication that any agency or entity has additional 
service medical records. Remands that would only result in 
imposing additional burdens on VA, with no benefit flowing to 
the claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

Neither the veteran nor her representative has identified, 
and the file does not otherwise indicate, that there are any 
VA or non-VA medical providers having existing records after 
discharge from service that should be obtained before the 
claim is adjudicated.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for bilateral foot condition with degenerative 
arthritis.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The veteran has been diagnosed with clawtoe disorder.  
Service connection may be granted for acquired (versus 
congenital or developmental) clawtoe disorder.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between her military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Board notes at this point that the RO has characterized 
the veteran's disability as a claimed bilateral foot disorder 
"with degenerative arthritis."  However, there is no 
medical evidence that the veteran has arthritis in her lower 
extremities (a medical examination in August 2000 noted 
degenerative arthritis in the hands but not in the feet or 
lower extremities).  

A careful review of the veteran's service medical records 
(SMR) shows that her feet were clinically evaluated as 
"normal" at the time of her entrance into military service 
and at the time of her discharge from service.  There is 
nothing in the SMR showing complaint of, or treatment for, 
any foot disorder.  

The veteran asserts being treated for foot pain during 
service.  In support, a letter from the veteran's sister 
states that the veteran wrote home during her military 
service, stating that the military was going to provide her 
with wide shoes that were a half size bigger but that she 
never received them.  The sister further stated that the 
veteran needed wider shoes after her return from service than 
she had before service and experienced foot pain since her 
return from service.  

In regard to the assertions of the veteran and her sister, 
the Board notes that a layperson is certainly competent to 
testify in regard to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995).  

However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997).  The 
assertions of the veteran and her sister alone cannot 
constitute competent evidence that any current foot 
disability began in service.  

The Board also notes that the assertions of the veteran are 
inconsistent with a self-reported Report of Medical History 
in July 1963, immediately prior to her discharge from service 
when she denied any history of foot problems.  

The file also contains a letter from an acquaintance in 
August 2003, who identified himself as a licensed 
professional nurse (LPN) and stated that the veteran walked 
with an unsteady gait.  He also noted witnessing patients 
with similar handicaps and the extreme pain they experienced.  
He also states that, as a fellow veteran, he knew the 
importance of wearing proper military footwear.  

The Board has carefully reviewed this evidence., particularly 
since the observations of an LPN in regard to medical 
questions have a higher probative value than the observations 
of a layperson.  However, a medical professional is not 
competent to opine as to matters outside his scope of 
expertise.  LeShore v. Brown, 8 Vet. App. 406 (1995) citing 
Layno v. Brown, 6 Vet. App. 465, 469 (1995).  

In this case, there is nothing to show that the individual 
has any medical specialty in podiatry or other related 
specialty that would make any opinion particular probative as 
to the likely etiology of the veteran's current foot 
disorder.  More importantly, the statements on their face 
cannot serve as a basis for relating the onset of any current 
foot disability to any specific event or incident of the 
veteran's period of active service.  

The veteran had an examination in August 2000 by Dr. J.P.C., 
who noted that the veteran had worked in a job as a cashier 
in a casino in Las Vegas that required periods of prolonged 
standing and that her forefoot pain had necessitated her to 
stop working.  

A diagnosis of forefoot findings of bilateral great toe 
bunions and clawtoe deformities of second toes  in August 
2000 constitutes the first medical diagnosis.  Significantly, 
Dr. J.P.C. also noted the veteran's past medical history to 
be noncontributory.  

The passage of many years between discharge from active 
service and the medical documentation of a claim disability 
is a factor that work against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  As noted, the earliest 
medical diagnosis of clawtoe deformity was in August 2000, 
almost 40 years after her discharge from service.  The Board 
finds that this passage of years constitutes actual evidence 
against the claim for service connection.  

Given these facts, the Board finds that service connection 
for the claimed bilateral foot condition must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

Service connection for a bilateral foot condition including 
any claimed as degenerative arthritis is denied.  



____________________________________________
STEPHEN L WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


